     Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 1 of 10 PageID #: 637



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD
BARBARA JUSTINE KING,

        Plaintiff,

v.                                         CIVIL ACTION NO. 1:19-00738

ANDREW SAUL,
Commissioner of Social Security,

        Defendant.

                        MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition, pursuant to

28 U.S.C. § 636(b)(1)(B).         Magistrate Judge Eifert submitted to

the court her Proposed Findings and Recommendation (“PF&R”) on

July 13, 2020, in which she recommended that this court grant

plaintiff’s motion for judgment on the pleadings to the extent

that it requests remand of defendant’s decision pursuant to

sentence four of 42 U.S.C. § 405(g); deny defendant’s request to

affirm defendant’s decision; reverse defendant’s final decision;

remand this matter pursuant to sentence four of 42 U.S.C.

§ 405(g) for further administrative proceedings consistent with

the PF&R; and dismiss this case, with prejudice, and remove it

from the court’s docket.
     Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 2 of 10 PageID #: 638



        In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days plus three mailing days

in which to file any objections to Magistrate Judge Eifert’s

Proposed Findings and Recommendation.           Defendant timely filed

objections. (ECF No. 17).

I.      Procedural Background

        Plaintiff Barbara Justine King filed her application for

benefits under Titles II and XVI of the Social Security Act on

February 19, 2016.        In her applications, she alleged disability

resulting from anxiety, bipolar disorder, depression, paranoid

schizophrenia, and learning problems, with an onset date of

October 1, 2011.       Upon denial of her claims, she sought and

obtained an administrative hearing.           On October 25, 2018,

Administrative Law Judge Nathan Brown (“ALJ”) issued a decision

finding that plaintiff was not disabled.            On August 13, 2019,

the Appeals Council denied review.           Plaintiff timely sought

judicial review.

II.     Objections to the PF&R

        Defendant timely filed objections to the PF&R on July 20,

2020.     Defendant takes issue with the PF&R’s identification of

error on the part of the ALJ and with the consequences of such

an error, even if one exists.          The PF&R finds that there was no

substantial evidence to support the ALJ’s interpretation of

notes from plaintiff’s treatment with clinical therapist Candice

                                        2
  Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 3 of 10 PageID #: 639



Brackins.   Over the course of Ms. Brackins’s treatment of

plaintiff, Ms. Brackins repeatedly stated in her notes, “Ct

negative symptoms interfere with Ct ability to function at home,

work and community.”     (AR at 318, 319, 321, 324.)        The ALJ

stated that he gave great weight to Ms. Brackins’s notes.             But

the PF&R found that he completely misinterpreted those notes to

mean that plaintiff was negative for those symptoms.           (See ECF

No. 16 at 24-27.)    The PF&R provided a detailed explanation as

to why “the records clearly belie such a conclusion” and why, in

context, the notes unambiguously convey the opposite:           that

plaintiff was experiencing such “negative symptoms.”           (Id.)

Defendant says that the ALJ’s interpretation was reasonable, so

there is no error, and even if there is an error, it is harmless

because substantial evidence supports the decision.           Defendant

also objects to the PF&R’s mention of the fact that the ALJ got

the year of the notes wrong, asserting that such an error was

irrelevant and harmless.

III. Applicable Standards of Review

     a. Standard of Review of Objections

     Pursuant to Federal Rule Civil Procedure 72(b)(3), the

court must “make a de novo determination upon the record . . .

of any portion of the magistrate judge's disposition to which

specific written objection has been made.”         However, the Court

is not required to review, under a de novo or any other

                                     3
  Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 4 of 10 PageID #: 640



standard, the factual or legal conclusions of the magistrate

judge as to those portions of the findings or recommendation to

which no objections are addressed.        See Thomas v. Arn, 474 U.S.

140, 149–50 (1985).     De novo review is also not required “when a

party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate's proposed

findings and recommendations.”       Orpiano v. Johnson, 687 F.2d 44,

47–48 (4th Cir. 1982); see also United States v. Midgette, 478

F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for appeal an

issue in a magistrate judge's report, a party must object to the

finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the

true ground for the objection.”); McPherson v. Astrue, 605 F.

Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure to file a

specific objection constitutes a waiver of the right to de novo

review.”).

     b. Standard of Review of the Commissioner’s Decision

     Federal courts are not tasked with making disability

determinations.    Instead, they are tasked with reviewing the

Social Security Administration’s disability determinations for

two things:   (1) the correctness of legal standards applied; and

(2) the existence of substantial evidence to support the factual

findings.    See Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337,

340 (4th Cir. 2012); see also Biestek v. Berryhill, 139 S. Ct.

                                     4
  Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 5 of 10 PageID #: 641



1148, 1153 (2018) (citing 42 U.S.C. § 405(g)) (“On judicial

review, an ALJ’s factual findings . . . ‘shall be conclusive’ if

supported by ‘substantial evidence.’”).         Evidence is substantial

when, considering the record as a whole, it might be deemed

adequate to support a conclusion by a reasonable mind,

Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it

would be sufficient to refuse a directed verdict in a jury

trial.    Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

Substantial evidence is not a “large or considerable amount of

evidence,” Pierce v. Underwood, 487 U.S. 552, 565 (1988), but is

more than a mere scintilla and somewhat less than a

preponderance.     Perales, 402 U.S. at 401; Laws, 368 F.2d at 642.

It is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.”        Biestek, 139 S. Ct. at

1154.    But substantial evidence is not “[w]itness testimony

that’s clearly wrong as a matter of fact,” “[f]alsified

evidence,” “[s]peculation,” or “conclusory assertions.”            See id.

at 1159 (Gorsuch, J., dissenting).

IV.   Discussion

      a. Objection That There Was No Error Because the ALJ’s

         Interpretation Was Reasonable

      The PF&R correctly found that the ALJ erred in his

interpretation of Ms. Brackins’s note, “Ct negative symptoms

interfere with Ct ability to function at home, work and

                                     5
  Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 6 of 10 PageID #: 642



community.”   The ALJ’s interpretation of the note, that

plaintiff was negative for such symptoms, is implausible.

     In the discipline of mental health, there are both

“positive” and “negative” symptoms of schizophrenia.           As the

Ninth Circuit Court of Appeals explained in an analogous case:

     The ALJ rejected Dr. Lenza’s opinion regarding Floyd’s
     functional limitations in part because of Dr. Lenza’s
     repeated references to Floyd’s “negative
     symptomology.” . . . Here, the ALJ was specific but
     mistaken. The ALJ understood Dr. Lenza’s reference to
     “negative symptomology” to refer to Floyd’s denial of
     positive psychotic symptoms, such as hallucinations,
     or to malingering. However, Dr. Lenza’s use of the
     term “negative symptomology” referred to Floyd’s loss
     of personality traits, not his denial of symptoms.
     The Diagnostic and Statistical Manual of Mental
     Disorders § 295.30 (4th ed.2000) recognizes negative
     symptoms, such as blunted affect or loss of
     personality traits, to be indicators of schizophrenia.
     Thus the “negative symptomology” noted by Dr. Lenza
     bolstered and did not undermine Floyd’s claim that he
     suffered from schizophrenia.

Floyd v. Barnhart, 177 F. App’x 737, 738-39 (9th Cir. 2006).

The remedy in that case was remand.        Id. at 739 (“[O]n remand

the ALJ may credit or reject Dr. Lenza’s opinion for valid

reasons, but must do so with a correct understanding of the

meaning of ‘negative symptomology.’”).

     Ms. Brackins noted that plaintiff had been diagnosed with

paranoid schizophrenia.      Therefore, in addition to the highly

persuasive reasoning in the PF&R, the fact that mental health

professionals commonly speak in terms of positive and negative

symptoms makes it clear that the ALJ’s interpretation was not

                                     6
  Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 7 of 10 PageID #: 643



reasonable.   The objection that the ALJ did not err because his

interpretation was reasonable is OVERRULED.

     b. Objection That Any Error Was Harmless

     The ALJ’s error was not harmless.        He interpreted a very

significant medical note to mean the opposite of what it

actually means as part of his residual functioning capacity

(“RFC”) analysis.    In objecting that substantial evidence still

support’s the ALJ’s decision, defendant argues that the ALJ’s

decision mentioned enough other evidence to support his

determination of plaintiff’s RFC:        He found that plaintiff’s

conditions tended to improve when she received treatment and

that with consistent treatment, she could manage her conditions.

     As the PF&R points out, however, the ALJ rightly put great

weight on Ms. Brackins’s notes, and it is far from clear that he

would have reached the same RFC conclusions if he knew that he

had completely misinterpreted Ms. Brackins’s notes.           Moreover,

the entire decision here turned on the extent of plaintiff’s

ability to function despite her conditions (her RFC), and in

making that determination, the ALJ must consider all evidence.

See 20 C.F.R. § 416.945 (citing § 416.946) (“We will assess your

residual functional capacity based on all the relevant evidence

in your case record.”).      Because it is plain that the ALJ

fundamentally misinterpreted a crucial piece of evidence in

making the RFC determination (a determination that requires

                                     7
  Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 8 of 10 PageID #: 644



considering all relevant evidence), the RFC determination is not

based on substantial evidence.

     This is so even considering the forgiving nature of that

standard of review.     This is not to say that any error, however

insignificant, that an ALJ makes in an RFC analysis results in

an RFC determination (and thus, a decision) that lacks

substantial evidence to support it.        There are likely cases

where errors in RFC analyses are harmless.         But this is not such

a case; the error here was significant and leaves the decision

unmoored from substantial evidence.

     c. Objection Regarding the Date of the Notes

     Near the end of a lengthy analysis of the ALJ’s

misinterpretation of Ms. Brackins’s notes, the PRF mentions that

the ALJ not only misinterpreted the notes, but also got the date

(year) of them wrong:     He stated that they were from 2014, but

in fact they were from 2013.       The PF&R goes on to mention that

the date is important because plaintiff was insured for DIB only

through March 14, 2014.      Defendant objects that because the ALJ

was also analyzing plaintiff’s Title XVI claim (which does not

have the same coverage constraints), he would not and did not

conclude that Ms. Brackins’s notes “postdated the relevant

period,” as the PF&R may be read to imply.         The court agrees

with defendant that, by itself, the wrong date would be a

harmless error.    However, that the date was incorrect is

                                     8
     Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 9 of 10 PageID #: 645



relevant to the overall analysis because it bespeaks

insufficient review of the record.           This objection is OVERRULED.

V.      Conclusion

        The court has reviewed Magistrate Judge Eifert’s PF&R,

defendant’s objections to the PF&R, and the pertinent portions

of the administrative record.          In so doing, the court has made a

de novo determination of those issues within the PF&R to which

defendant objected.

        Based on the foregoing, the court adopts the Findings and

Recommendations of Magistrate Judge Eifert as follows:

        1.    Plaintiff’s motion for judgment on the pleadings is

              GRANTED to the extent that it requests remand of

              defendant’s decision pursuant to sentence four of 42

              U.S.C. § 405(g);

        2.    Defendant’s request to affirm defendant’s decision is

              DENIED;

        3.    Defendant’s final decision is REVERSED;

        4.    This matter is REMANDED pursuant to sentence four of

              42 U.S.C. § 405(g) for further administrative

              proceedings consistent with the PF&R;

        5.    The case is DISMISSED; and

        6.    The Clerk is directed to remove the case from the

              court’s docket.



                                        9
 Case 1:19-cv-00738 Document 18 Filed 01/28/21 Page 10 of 10 PageID #: 646



     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 28th of January, 2021.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                    10
